10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:18-cv-OOO74-JLR Document 21-1 Filed 03/28/19 Page l of 1

The Honorable J ames L. Robart

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

KATHRYN B. SYTSMA,
Case No.: 2:18-cV-00074-ILR

Plaintiff, '
.ORDER AMENDING CASE SCHEDULE
VS. STRIKING DISPOSITIVE l\/IOTION
PRACTICE AND PROPOSING TRlAL

METROPOLITAN LIFE INSURANCE BRIEFING SCHEDULE
COMPANY, a foreign eorporation; `

 

MetLife.

 

 

 

BASED ON THE STIPULATION OF THE PARTIES, and good cause being shoWn,
the Court Strikes the Dispositive Motion deadline Of April 2, 2019; and

IT IS FURTHER ORDERED that simultaneous Trial Briefs be filed on l\/lay 24, 2019,
With Responsive Briefs due to Court bye June 7, and Reply Briefs by June 14, 2019.

DONE IN OPEN COURT this ____day of April 2019

®Q QM<

HONORAB E JAMES L. ROBART

ORDER AMENDING CASE SCHEDULE STRIKTNG NELSON LANGER ENGLE, PLLC
DISPOSITIVE MOTION PRACTICE AND PROPOSlNG 12055 15"‘ Avenue NE, Sui’te 100
TRIAL BRIEF]NG SCHEDULE 1 Seatt|e, Washington 98125

File Number204435 P: 206.623.7520 F: 206.622.7068

 

 

 

